          Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 1 of 15




          EG             N THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RAYMOND NECHETSK Y

                         Plaintiff
         V.
                                                                      t
PRECISION SHOOTING EQUIPMENT, INC.

                         Defendant.
                                                                                                                                   J
                                     CIVIL ACTION COMPLAINT

I.       PRELIMINARY STATEMENT

         1.       This is a claim against Defendant, Precision Shooting Equipment, Inc.,              fl
personal injuries caused to Plaintiff, Raymond Nechetsky, by the negligent acts and/or omissions

of the Defendant and its agents, servants, employees, workmen and/or representatives.

II.      PARTIES

         2.       Plaintiff, Raymond Nechetsky is an adult individual and citizen of the

Commonwealth of Pennsylvania, residing therein at 6166 Indian Creek Road, Zionsville, PA

18092.

         3.       Defendant, Precision Shooting Equipment, Inc., was and is now a business entity,

believed to be a corporation engaged in the design, manufacture, and sale of archery equipment
                                                   '
with a principal place of business located at 2721'North Fairview Avenue, Tucson, AZ 85705.

Precision Shooting Equipment, Inc. regularly and continuously conducts business in the East~m
                                                                                                           ~,.   '_,,.-...._,,..
              I
District of Pehnsylvania.
                                                                                          .....
                                                                                                  \
        Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 2 of 15



       4.     At all times material hereto, the Defendant acted by and through its employees,

agents, servants, and/or workmen, who were, in tum, acting within.the course and scope of their

employment, agency, and/or service for same.

       5.        Defendant Precision Shooting Equipment, Inc. designed, marketed, sold, supplied

and/or distributed the subject Crossbow (model number 01246IF, serial number 2384120) and its

component parts.
                                                                                 ----~-




                                                                                                        ....   -




       6.        On or about October 19, 2017, Plaintiff Raymond Nechetsky was carrying the

subject Crossbow in his yard located at 6166 Indian Creek Road, Zionsville, PA 18092, when

suddenly and without warning-and as a direct result of the defective condition of the subject

Crossbow, as described below-the crossbow prematurely fired, thereby causing the Plaintiffr

suffer severe and permanent bodily injuries including, but not limited to, a fractured right   th,b
which required surgical repair.                   '\
                                                       '
       7.        Upon information and belief, on or about August 28, 2017 and on or about,,,\

November 16\ 2017, Defendant Precision Shooting Equipment, Inc., issued a product recall on
                                                                                                    i              .   -----
            '1
its 2017 Fan X'f, 2017 Fang LT, and 2017 Thrive Crossbows, because the trigger mec~ism
                                                                                  \



on these crossbows had been found to be out-of-specification, potentially leading to pre~ re
             I                                                                                  .
         Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 3 of 15



misfiring or accidental discharge. The above referenced product recall has been incorporated as

Exhibit "A" for reference.

III.   JURISD{CTION AND VENUE

       8.        Jurisdiction is conferred upon this Court by virtue of the parties' diversity of

citizenship pursuant to 28 U.S.C. § 1332.

       9.        The amount in controversy in this action is in excess of seventy-five thousand

($75,000.00) dollars, exclusive of costs and fees.

       10.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the act

and/or omissions giving rise to the within claims occurred within the district.

                              COUNTI
       RAYMOND NECHETSKY v. PRECISION SHOOTING EQUIPMENT, INC.
                         STRICT LIABILITY

       11.     Plaintiff hereby incorporates paragraphs one (1) through ten (10) of the within,
                                                                                             "       '

Complaint as though the same were fully set forth at length herein.

       12.       Defendant, Precision Shooting Equipment, Inc. placed into the stream of

commerce a defective product, as identified above, that violated the standards created in Tincher

v. Omega Flex, 104 A.3d 399 (Pa. 2014).         More specifically, the Defendant placed into the

stream of commerce a defective product wherein (a) the danger was unknowable ~d

unacceptable to the average or ordinary consumer and/or (b) a reasonable person would conclu~e
                                                                                       . ...   !
that the probability and seriousness of harm c~used by the Defendant's defective product

outweighs the burden or costs of taking precautions.'                             .                ""\ ...__,
                                                                                               I         .;-,
       13.    JThe accident described herein was caused solely and exclusively by Defendant's
              l                                                                        ,,.$
defective desJ gn and/or manufacture of the aforesaid Crossbow and its component parts,

including, bu~not limited to:
             I
                                                                                          '
             j a. Distributing/selling the subject Crossbow with a defective firing mechanism;
          Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 4 of 15



                     b. Failing to design and/or manufacture the subject Crossbow and its component

                          parts to include an effective firing mechanism to prevent premature firing of

                          the crossbow;

                     c. Failing to reasonably foresee that subsequent alterations would be made to the

                          aforesaid Crossbow; more specifically that subsequent alterations would be

                          made to the aforesaid ineffective firing mechanism, rendering the Crossbow

                          unreasonably unsafe to users;

                     d. Failing to include in the plans, designs, and specifications for the subject

                          Crossbow industry-recognized safety specifications;

                     e. Failing to design and/or manufacture the subject Crossbow and its component

                          parts to include an effective and durable firing mechanism;

                     f.   Failing to design and/or manufacture the subject Crossbow and its component.
                                                                                                         ~




                          parts such that it would not be prone to misfiring;

                     g. Failing to exercise the requisite degree of care and caution in design

                          distribution, manufacture, packaging, labeling, assembling, design, supply and

                          sale of the aforesaid Crossbow and its component parts;

                     h. Failing to insure that the subject Crossbow and its component parts could 9e

                          used in a manner which would not cause a danger to potential third parties,

                          such as the Plaintiff;          \
                     1.   Failing to warn of the dangers of the aforesaid Crossbow;
                 i
                 {        Failing to provide proper safety and operational instructions to end use~~~'

        14.

the Plaintiff.   j
                     The accident described herein was due in no manner to negligence on the pk of
                                                                                                    ~,
         Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 5 of 15



        15.        At all times relevant hereto, Defendant's aforesaid Crossbow and its component

parts were defective and unsafe for consumer use.

        16.        At all times relevant hereto, there were latent defects in the Defendant's aforesaid

Crossbow and its component parts such that the product's defective condition was unknown to

the consumer, therefore rendering the product unacceptable for consumer use.

        17.        The Defendant distributed and sold the aforesaid Crossbow and its component

parts in a defective condition in violation of the Restatement (Second) of Torts §402(A), and

those defects were the sole and proximate cause of the Plaintiffs injuries.

        18.        Defendant is strictly liable to Plaintiff as a result of the defective condition of

Defendant's product.

        19.        As a result of the aforesaid strict liability of Defendant, Plaintiff Raymon~

Nechetsky, has suffered a right thumb fracture which required surgery. Plaintiff has been and ..
                                                                                                        '
will be obliged to receive and undergo medical attention and care and to expend various sums for .

the treatment of his injuries and incur such expenditures for an indefinite time in the future.

        20.        As a further result of the aforesaid accident, Plaintiff Raymond Nechetsky may in

the future suffer a loss of his earnings and/or earning power, and he may incur such loss for an

indefinite period in the future.

       21.         Further, by reason of the aforesaid occurrence, Plaintiff has and/?; mfy

hereinafter incur other financial expenses all in an'fffort to treat and cure himself of the injuries

sustained in the aforesaid accident.                                                                .
               i                                                                                    I
       22.     /As a further result of the aforesaid strict liability of Defendant, Plaintiff Raymond

Nechetsky hjor may have suffered injuries resulting in the serious and/or permanent loss ~Use
          Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 6 of 15



 of a bodily function, dismemberment, and/or scarring, which may be in full or part cosmetic

 disfigurements which are or may be permanent, irreparable and severe.

         23.     As a further result of the aforesaid accident, Plaintiff Raymond Nechetsky has

 suffered a loss of the enjoyment of his usual duties, avocations, life's pleasures and activities, and

 the shortening of his life expectancy, all to his great detriment and loss.

         24.     A~ a further result of the aforesaid accident, Plaintiff Raymond Nechetsky has

 suffered great and unremitting physical pain, suffering and mental anguish, all of which may

 continue in the future.

         WHEREFORE, Plaintiff, Raymond Nechetsky, demands judgment in his favor and

 against Defendant, Precision Shooting Equipment, Inc., in an amount in excess of One Hundred

 Fifty Thousand ($150,000.00), together with costs of suit, interest and any such other relief as

 the Court deems adequate, just and proper.

                               COUNT II
        RAYMOND NECHETSKY v. PRECISION SHOOTING EQUIPMENT, INC.
                             NEGLIGENCE

         25.     Plaintiff hereby incorporates paragraphs one (I) through twenty-four (24) of the

 within Complaint as though the same were fully set forth at length herein.

         26.     At all times material hereto, Defendant owed a duty to end users of its product,

 such as the Plaintiff, to exercise reasonable care in designing and manufacturing the aforesaid

· Crossbow, and to sell/distribute that product in a re~sonably safe condition.
                                                                                                      '   '
        27.      The Defendant was negligent in designing, manufacturing, assembling, "-,.\

 marketing, i~rling, and distributing the defectively designed and manufactured Crossbow.l in                 '   ~
                                                                                                ,,
 general, and if the following particulars:                                                      :

               J a.   Distributing/selling the subject Crossbow with a defective firing mechanis
Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 7 of 15



       b. Failing to design and/or manufacture the subject Crossbow and its component

            parts to include an effective end durable firing mechanism to prevent

            premature misfiring of the aforesaid Crossbow;

       c. Failing to reasonably foresee that subsequent alterations would be made to the

            aforesaid Crossbow; more specifically that subsequent alterations would be

            made to the aforesaid ineffective firing mechanism, rendering the Crossbow

            unreasonably unsafe to users;

       d. Failing to include in the plans, designs, and specifications for the subject

            Crossbow industry-recognized safety specifications, including an effective

            firing mechanism;

       e. Failing to design and/or manufacture the subject Crossbow and its component

            parts to include an effective and durable firing mechanism;

       f.   Failing to design and/or manufacture the subject Crossbow and its component         1


            parts such that it would not be prone to misfiring prematurely;

       g. Failing to exercise the requisite degree of care and caution in distribution,

            manufacture, packaging, labeling, assembling, design, supply and sale of the

            aforesaid Crossbow and its component parts;

       h. Failing to insure that the subject Crossbow and its component parts could be
                                                                              ..
                                                                              "    l
          used in a manner which would ·pot cause a danger to potential third parties,

            such as the Plaintiff;
                                              '                                            '·...'-s,\'
                                                                                                    .

                                                                                                        '
   J i. Failing to warn of the dangers of the aforesaid Crossbow;

            Failing to provide proper safety and operational instructions to end users;!


   l                                                                                  \.
         Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 8 of 15



               k. Such other acts and/or omissions constituting negligence as may be learned

                   through discovery proceedings or demonstrated by the evidence adduced at

                   trial.

        28.    The aforesaid negligence was the sole and proximate cause of Plaintiff's injuries,

which were due in no manner to negligence on the part of the Plaintiff.

        29.    As a result of the aforementioned negligence, the Plaintiff suffered the injuries

described in paragraphs nineteen (19) through twenty-four (24) herein which are incorporated by

reference as though fully set forth at length.

        WHEREFORE, Plaintiff, Raymond Nechetsky, demands judgment in his favor and

against Defendant, Precision Shooting Equipment, Inc., in an amount in excess of One Hundred

Fifty Thousand ($150,000.00), together with costs of suit, interest and any such other relief as

the Court deems adequate, just and proper.

                               COUNT III
        RAYMOND NECHETSKY v. PRECISION SHOOTING EQUIPMENT, INC.
                       BREACH OF WARRANTY

        30.    Plaintiff hereby incorporates paragraphs one ( 1) through twenty-nine (29) of the

within Complaint as though the same were fully set forth at length herein.

        31.    As a result of the foregoing, Defendant is liable to the Plaintiff for the breach of

express and/or implied warranties that the aforesaid Crossbow was merchantable, fit for use, aiJd

suitable and fit for its particular purpose under cornµion law and 13 Pa. Cons. Stat.§§ 2314 and
                                                    '
2315.

        32.   JAs a result of the aforementioned breach, the Plaintiff suffered the injuries
                                                                                                      I
                                                                                            • !

described in tjaragraphs nineteen ( 19) through twenty-four (24) herein which are incorporated by

reference as t~ough fully set forth at length.                                              '\,
                                                                                                  I
                                                                                                  !


                                                                                                  '
       Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 9 of 15



       WHEREFORE, Plaintiff, Raymond Nechetsky, demands judgment in his favor and

against Defendant, Precision Shooting Equipment, Inc., in an amount in excess of One Hundred

Fifty Thousand ($150,000.00), together with costs of suit, interest and any such other relief as

the Court deems adequate, just and proper.



                                                   Respectfully,

                                                   SWARTZ CULLETON PC



                                             By:
                                                         ~··--~""""'"r7
                                                                          ,      Esquire
                                               c:::=::::l:b<,:;;an M. Ferris, Esquire
                                                       Maria K. McGinty-Ferris, Esquire
                                                       54 7 E. Washington A venue
                                                       Newtown, PA 18940
                                                       P: 215-550-6553
                                                       F: 215-550-6557
                                                       bswartz@swartzculleton.com
                                                       bferris@swartzculleton.com
                                                       mmcginty-ferris@swartzculleton.com

                                                   Attorneys for Plaintiff,
                                                   Raymond Nechetsky

                                                                                                   ,, .
Date: February 27, 2019
                                                                                                      '




                                                                                         \
Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 10 of 15




Exhibit ''A''


                                                                            '
                                                                            "




                                                                 ....
                                                                 ' .
                                   \




                                                                        I


                                                                        \
    Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 11 of 15




                                                                V

             BOWS


             ARROWS

ARCHERY
              PSE GEAR


              PSE ELITE PRO STAFF


              DEALER LOCATOR

                                                                    V
              NEWS


              PSE ARCHERY SCHOOLS


              PRODUCT SUPPORT


               MEDIA                                                             \
                                                                                     \
                                                                        V
               COMPANY




                                                                            •.
        Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 12 of 15




2017 PSE Fang/Thrive Crossbow
Recall
PRECISION SHOOTING EQUIPMENT, INC. ANNOUNCED AUG
28TH, 2017 THAT IT WILL CONDUCT A PRODUCT RECALL ON
ITS 2017 FANG XT, 2017 FANG LT AND 2017 THRIVE
CROSSBOWS.

Hazard: The recall is being initiated because the trigger mechanisms on these
crossbows have been found to be out-of-specification, potentially leading to a
premature firing or accidental discharge.

Recalled Product: PSE FANG XT, PSE FANG LT. and PSE THRIVE
(Shipped: October 1, 2016-August 25, 2017) SERIAL#: 2404285-2514039

Model numbers/UPC of the affected models are as follows:                          '·
01295CY/042958564869, 01295S2/04295857 4585, 01303CY/042958566924,                     \
01303MG/042958566931, 01303S2/ 042958575797, and 01312CY/042958575322

Remedy: PSE is asking customers to immediately stop the use of their 2017
Fang XT, Fang LT or Thrive crossbows, and to contact PSE for information
regarding the return and repair of these items.

Please fill out the Return Authorization Form found below. DO NOT send your
crossbow back to PSE without first obtaining a Return Authorization Number.
                                                                            "
If you are having trouble with the on line form, please contact PSE at 800-477-
                                            \

7789 or by emailing PSE at fangthrive20l7r·ecall@pse-archery.com                            I
                                                                                       \
                                                                                           " '.
2017 Crof sbow Recall Form
Name*


First
                                                                            '!
       Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 13 of 15




Last


Email*




Address*


Street Address




Address Line 2




City




State/ Province/ Region

-----------------------------------,                                           '
ZIP/ Postal Code                                                                   \

L__
                                        ------------------,               VI
                                                                                       \

                                   - - - - - - - - - - - - - - - - - - __ _J
Country


Which crossbow model are you returning?*

0 2017 PSE Fang XT

0 2017 PSE Fang LT

0 2017 PSE Thrive

What is the Serial# of your Crossbow?*




Estimated Date of Purchase for your Crossbow:*
           '
   Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 14 of 15




Where did you purchase your crossbow?*




                                     Submit




         Copyright© 2019 - Precision Shooting Equipment
         CS Design Studios - Tucson Web Design I Privacy Policy




                                      II              @l


                                                                    \




                                                                        '




                                                          '
Case 5:19-cv-00926-EGS Document 1 Filed 03/04/19 Page 15 of 15




                                       VE.RIFICATIO~



     I, __________ _, hereby state that I am the Plaintiff in this action and

    verify that the statements made in the foregoing Civil Action Complaint are iTue and

    correct to the best of my knowledge, information and belief. The undersigned

    understands that the statements herein are made subject to the penalties of 18 Pa. C.S.

    4904 relating to unswom falsification to authorities.




                                                                                              \
                                                                                                  '
